Title: To John Adams from C. W. F. Dumas, 23 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 23e. Janv. 1783

Je remis hier à Mr. Ph. Massey, allant à Paris, un petit paquet, contenant la seconde Médaille de Mr. Holtzhey.
Vous recevrez aussi, par cet Ordinaire, toute une Cargaison de Lettres arrivées ici pour V. E. d’Amérique, je suppose. J’espere qu’elles vous donneront de bonnes nouvelles de Votre chere famille.

Mr. De Gr. aoui dire que le fameux Ecrit Aan’t Volk, a été traduit en françois. Si cela est, & si l’on peut l’avoir à Paris, il voudroit bien, & V. S. aussi, en avoir un exemplaire par occasion, ou quand vous reviendrez.
J’espere de le voir dans une heure d’ici. En attendant, voici ce qui S’est passé ici depuis quelques jours. Nous verrons com̃ent nos Messieurs prendront le radotage.
L’Envoi du Bn. de H. paroît calculé pour rendre, s’il est possible, adieux certain Ministre, qui a trop bien servi son Maître au gré de certaines gens. Ce Mine. me paroît n’avoir rien à craindre d’un Négociateur de cette trempe. Je suis avec grand respect, Monsieur, De V. Exce. / le très-humble & très ob. serviteur
D

 
Translation
Sir
The Hague, 23 January 1783

Yesterday I gave Mr. Philip Mazzei, who was leaving for Paris, a small parcel containing Mr. Holtzhey’s second medal.
You will also receive, via this mail, a batch of letters that came for your excellency from, I suppose, America. I hope they contain good news of your dear family.
Mr. Gyselaar has heard that the famous Aan’t Volk has been translated into French. If that is true, and it is available in Paris, he and I, your servant, would like to have a copy now, or whenever you return.
I hope to see him in an hour’s time. Meanwhile, this is what has taken place here during the past few days. We shall see how our gentlemen react to this drivel.
The dispatch of the Baron de H. appears calculated, if it is possible, to be rid of a certain minister, who has served his master rather too well for some men’s liking. This minister seems to me to have nothing to fear from a negotiator of this stripe. I am with great respect, sir, your excellency’s very humble and very obedient servant
D

